Citation Nr: 1634572	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  10-15 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material has been received to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.  

2.  Whether new and material has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for an acquired psychiatric disorder to include depression.  

4.  Entitlement to service connection for a recurrent thoracolumbar spine disorder to include T8 and T9 compression fracture residuals, thoracic spine degenerative joint disease, and lumbar spine spondylosis.  

5.  Entitlement to service connection for erectile dysfunction.  

6.  Entitlement to service connection for a recurrent pain disorder to include fibromyalgia claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

7.  Entitlement to service connection for a skin disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

8.  Entitlement to service connection for a pulmonary disorder to include lung spots claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

9.  Entitlement to service connection for a gastrointestinal disorder to include a stomach disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

10.  Entitlement to service connection for an oral cavity disorder to include mouth sores claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

11.  Entitlement to service connection for a dental disorder to include "rotting teeth" claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

12.  Entitlement to service connection for a bladder disorder claimed as the result of exposure to herbicides and/or contaminated drinking water at Camp Lejeune, North Carolina.  

13.  Entitlement to service connection for a right knee disorder.  

14.  Entitlement to service connection for a left knee disorder.  

15.  Entitlement to service connection for a right foot disorder.  

16.  Entitlement to service connection for a left foot disorder.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1967 to January 1970.  The Veteran was stationed at Camp Lejeune, North Carolina and served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Louis, Missouri, Regional Office which, in pertinent part, tacitly determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for both PTSD and bilateral hearing loss.  In April 2008, the Veteran submitted a notice of disagreement (NOD).  

In November 2007, the St. Louis, Missouri, Regional Office, in pertinent part, denied service connection for "back problems."  In May 2008, the Veteran submitted a NOD.  

In March 2010, the New Orleans, Louisiana, Regional Office (RO) issued a statement of the case (SOC) to the Veteran which addressed the issues of whether new and material evidence had been received to reopen his claims of entitlement to service connection for both PTSD and bilateral hearing loss.  In March 2010, the RO determined that new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for both PTSD and bilateral hearing loss and denied the claims on the merits.  In March 2010, the Veteran submitted an Appeal to the Board (VA Form 9).  

In August 2011, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for "multi-level lumbar spondylosis, compression fractures of the T8 and T9, and degenerative joint disease of the mid to lower thoracic spine" and denied service connection for depression, a disorder manifested by chronic pain, a bilateral knee disorder, and a bilateral foot disorder.  In September 2011, the Veteran submitted a NOD.  In November 2012, the RO issued a SOC to the Veteran which addressed the issues of service connection for multi-level lumbar spondylosis, compression fractures of the T8 and T9, and degenerative joint disease of the mid to lower thoracic spine, depression, chronic pain, a bilateral knee disorder, and a bilateral foot disorder.  In December 2012, the Veteran submitted an Appeal to the Board (VA Form 9).  

In January 2013, the Louisville, Kentucky, Regional Office denied service connection for erectile dysfunction; fibromyalgia claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina; a skin disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina; a pulmonary disorder to include lung spots claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina; a gastrointestinal disorder to include a stomach disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina; mouth sores claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina; and "rotting teeth" claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  In January 2013, the Veteran submitted a NOD.  In March 2014, the Louisville, Kentucky, Regional Office issued a SOC to the Veteran.  

In March 2014, the Louisville, Kentucky Regional Office denied service connection for a prostate disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina and a bladder disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  In March 2014, the Veteran submitted a NOD.  

In May 2014, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of service connection for erectile dysfunction; fibromyalgia claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina; a skin disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina; a pulmonary disorder to include lung spots claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina; a gastrointestinal disorder to include a stomach disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina;  mouth sores claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina; and "rotting teeth" claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

In June 2014, the Louisville, Kentucky, Regional Office issued a SOC to the Veteran which addressed the issues of service connection for a prostate disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina and a bladder disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  In June 2014, the Veteran submitted an Appeal to the Board (VA Form 9).  

In June 2016, VA granted service connection for adenocarcinoma of the prostate gland secondary to presumed herbicide exposure; assigned a 100 percent evaluation for that disability; and effectuated the award as of April 19, 2016.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

As to the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for both PTSD and bilateral hearing loss, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board observes while the Agency of Original Jurisdiction (AOJ) framed the issue of service connection for a thoracolumbar spine disorder as whether new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for "multi-level lumbar spondylosis, compression fractures of the T8 and T9, and degenerative joint disease of the mid to lower thoracic spine," the Board observes that the issue of service connection for a thoracolumbar spine disorder was initially denied during the pendency of the instant appeal and the Veteran submitted a timely NOD and substantive appeal from the rating decision.  Therefore, the Board will address the issue of service connection for a recurrent thoracolumbar spine disorder to include T8 and T9 compression fracture residuals, thoracic spine degenerative joint disease, and lumbar spine spondylosis on the merits.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for an acquired psychiatric disorder to include PTSD and depression, a recurrent thoracolumbar spine disorder, erectile dysfunction, a recurrent pain disorder to include fibromyalgia, a skin disorder, a pulmonary disorder, a gastrointestinal disorder to include a stomach disorder, an oral cavity disorder to include mouth sores, a dental disorder to include "rotting teeth," a bladder disorder, a right knee disorder, a left knee disorder, a right foot disorder, and a left foot disorder are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In September 1990, VA denied service connection for PTSD.  The Veteran was informed in writing of the adverse determination and his appellate rights in October 1990.  The Veteran did not submit a NOD with the decision.  

2.  The September 1990 rating decision denying service connection for PTSD is final.  

3.  The additional documentation submitted since the September 1990 rating decision denying service connection for PTSD is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

4.  In September 1990, VA denied service connection for bilateral hearing loss.  The Veteran was informed in writing of the adverse determination and his appellate rights in October 1990.  The Veteran did not submit a NOD with the decision.  

5.  The September 1990 rating decision denying service connection for bilateral hearing loss is final.  

6.  The additional documentation submitted since the September 1990 rating decision is either cumulative or redundant and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss when considered alone or in connection with the evidence previously of record.  


CONCLUSIONS OF LAW

1.  The September 1990 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the Veteran's claim of 

entitlement to service connection for PTSD has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).  

3.  The September 1990 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss has not been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VA has issued several VCAA notices to the Veteran including a January 2008 notice which informed him of the evidence generally needed to support an application to reopen a claim for service connection; what actions he needed to undertake; and how VA would assist him in developing his claims.  VA's duty to notify was satisfied by the January 2008 VCAA notice.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014);38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  



II.  Application to Reopen

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2015).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

A.  PTSD

In September 1990, VA denied service connection for PTSD as the claimed disorder was "not found."  The Veteran was informed in writing of the adverse determination and his appellate rights in October 1990.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the September 1990 rating decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records do not refer to PTSD.  The documentation reflects that the Veteran was seen for psychiatric evaluation and diagnosed with "a severe character disorder of the emotionally unstable type with antisocial features."  The report of a July 1990 VA psychiatric examination states that the examiner stated "I have not come across anything in this patient's exam which makes me believe that he suffers from PTSD."  The Veteran was diagnosed with "polysubstance abuse only partially resolved chronic" and "antisocial personality traits, cannot rule out antisocial personality disorder."  

New and material evidence pertaining to the issue of service connection for PTSD was not received by VA or constructively in its possession within one year of written notice to the Veteran of the September 1990 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the September 1990 rating decision includes VA examination and clinical documentation, private clinical documentation, Social Security Administration (SSA) records, and written statements from the Veteran.  An April 1990 psychiatric evaluation conducted for SSA by F. Weaver, M.D., conveys that the Veteran reported that "his psychiatric history started in the service and he often had to go on sick call."  The Veteran was diagnosed with PTSD and major depression.  An April 2008 VA psychological treatment record notes that the Veteran reported "civilian psych[iatric] hosp[italization] at Brentwood Hosp[ital] locally stating it was [in-patient treatment] for PTSD."  In an undated Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder (PTSD) Secondary to Personal Trauma (VA Form 21-0781a) received in September 2009, the Veteran reported that his drill sergeant had slapped him; he "grab[bed] him to hurt him;" and he was subsequently "asked to leave the Marine Corps because I was too violent."  In his March 2010 Appeal to the Board (VA Form 9), the Veteran advanced that; a "Sgt. slapped me;" "I was continually verbally abused;" and "a drunk Lt. assaulted me at the gate when I was on duty as a M.P. on Okinawa."  The Board finds that the cited additional evidence is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for PTSD is reopened.  

B.  Bilateral Hearing Loss

In September 1990, VA denied service connection for bilateral hearing loss as the claimed disorder was "not shown by the evidence of record."  The Veteran was informed in writing of the adverse determination and his appellate rights in October 1990.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the September 1990 rating decision denying service connection was reached may be briefly summarized.  The Veteran's service treatment records make no reference to hearing loss.  The report of the Veteran's December 1969 physical examination for service separation states that the Veteran exhibited bilateral auditory acuity of 15/15.  Auditory acuity of 15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  In a June 1990 written statement, the Veteran reported that he had been treated for bilateral hearing loss at the Los Angeles, VA Medical Center (VAMC).  A July 1990 VA audiological evaluation conveys that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
15
5
LEFT
5
0
5
5
-5

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The Veteran's bilateral hearing acuity was determined to be within normal limits.  

New and material evidence pertaining to the issue of service connection for bilateral hearing loss was not received by VA or constructively in its possession within one year of written notice to the Veteran of the September 1990 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  
The additional documentation received since the September 1990 rating decision includes VA examination and clinical documentation, private clinical documentation, SSA records, and written statements from the Veteran.  The report of a February 2008 VA audiological examination relates that the Veteran complained of intermittent bilateral hearing loss.  The Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
15
20
LEFT
20
15
10
20
20

Speech audiometry revealed bilateral speech recognition ability of 96 percent.  The Veteran's bilateral auditory acuity was found to be "clinically normal."  An October 2012 VA treatment record states that the Veteran's hearing was "grossly intact."  

The additional documentation received since the September 1990 rating decision denying service connection for bilateral hearing loss is essentially cumulative in nature.  The additional documentation conveys solely that the Veteran continues to exhibit no hearing loss for VA disability purposes.  Thus, the evidence is not material.  The additional documentation does not raise a reasonable possibility of substantiating the Veteran's claim whether considered alone or in conjunction with the evidence previously of record.  In light of the foregoing, the Board finds that new and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

Moreover, even if any notice was deficient regarding new and material evidence, no such prejudice should inure, given the numerous adjudications that explained why the Veteran's claim was being denied.  To open and consider this claim on the merits would be a hollow and technical decision, given the paucity of evidence to even trigger VA's further duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 123-24   (2010) (Lance, J. concurring) ("[I]f the evidence is not sufficient to trigger the duty to assist, then reopening the claim only to deny it without providing assistance would be a hollow, technical decision. There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.")


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for PTSD is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for bilateral hearing loss is denied.  

REMAND

All Issues

A July 1990 SSA letter to VA states that the Veteran had applied for disability benefits under the Social Security Act.  While some SSA records have been received, the Board notes that documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim for disability benefits is not of record.  The Court has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992). 

Acquired Psychiatric Disorder to Include PTSD and Depression

In light of its reopening above, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to be adjudicated on the merits following a de novo review of the entire record.  

The Veteran asserts that service connection for an acquired psychiatric disorder is warranted as he incurred PTSD and depression as the result of having been assaulted by a Marine Corps lieutenant and sergeants during active service.  

The April 2008 VA psychological treatment record notes that the Veteran reported "civilian psych[iatric] hosp[italization] at Brentwood Hosp[ital] locally stating it was [in-patient treatment] for PTSD."  Clinical documentation of the cited private PTSD treatment is not of record.  VA clinical documentation dated after June 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The clinical record is in apparent conflict as to the nature and etiology of the Veteran's psychiatric disability.  The Veteran's service treatment records reflect that he was seen for psychiatric symptoms during active service.  A January 1968 psychiatric evaluation states that contemporaneous mental status examination was "negative for psychosis, neurosis, depression, anxiety, or organic brain disease."  The Veteran was diagnosed with "a severe character disorder of the emotionally unstable type with antisocial features."  Dr. Weaver's April 1990 psychiatric evaluation conducted for SSA conveys that the Veteran reported that "his psychiatric history started in the service and he often had to go on sick call."  The Veteran was diagnosed with PTSD and major depression.  The report of the July 1990 VA psychiatric examination states that the examiner stated "I have not come across anything in this patient's exam which makes me believe that he suffers from PTSD."  The Veteran was diagnosed with "polysubstance abuse only partially resolved chronic" and "antisocial personality traits, cannot rule out antisocial personality disorder."  

The report of a March 2008 VA PTSD examination states that the Veteran was diagnosed with a panic disorder, an intermittent explosive disorder, a not otherwise specified depressive disorder, alcohol dependence, and cannabis dependence.  The examiner commented that "the Veteran's observed symptoms are more likely than not a result of events experienced during his active duty military experience which exacerbated his pre-existing panic and aggressive behavior."  The examiner did not address the Veteran's prior diagnosis of PTSD.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the cited deficiencies in the March 2008 VA PTSD examination, the Board finds that further VA psychiatric evaluation is necessary.  

Recurrent Thoracolumbar Disorder

The Veteran asserts that service connection for a recurrent thoracolumbar spine disorder is warranted as the claimed disability was initially manifested during active service.  
The Veteran's service treatment records convey that the Veteran was seen on numerous occasions for back complaints.  A December 1967 treatment record notes that the Veteran complained of low back pain.  An assessment of acute low back strain was advanced.  A July 1968 treatment record states that the Veteran complained of back pain of two days' duration.  He presented a history of heavy lifting.  An impression of low back strain was advanced.  An August 1968 treatment record states that the Veteran complained of back pain of four days' duration.  He presented a history of heavy lifting.  An impression of low back pain was advanced.  

The report of an August 1990 VA examination for compensation purposes states that the Veteran complained of back pain.  No spine or back abnormalities were diagnosed.  An October 1998 physical evaluation from D. Henry, M.D., states that the Veteran presented a history of a 1988 motor vehicle accident in which the truck which he was driving overturned and he sustained spinal injuries.  The Veteran clarified that he had been "on disability since 1990" due to his recurrent spine disorder.  On examination, the Veteran exhibited lumbar spine limitation of motion.  No lumbar spine diagnosis was advanced.  A March 2006 VA treatment record states that the Veteran complained of back pain of one year's duration.  The Veteran was diagnosed with chronic back pain.  

The report of an April 2011 VA spine examination states that the Veteran was diagnosed with "multi-level lumbar spondylosis of the lumbar spine;" "probable mild compression fractures of T8 and T9;" and "[degenerative joint disease] of the mid to lower thoracic spine."  The VA nurse-practitioner commented that "since his discharge from the military, the Veteran has never sought any medical treatment for a low back condition from any provider over two decades ago" and "therefore, this examiner must conclude that the Veteran's claimed low back condition is not caused by or a result of his in-service low back strain."  

When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the April 2011 VA examination report's erroneous statements as to the Veteran's post-service spine symptomatology, the Board finds that further VA spine evaluation is necessary in order to resolve the issues raised by the instant appeal.  
Erectile Dysfunction

The Veteran asserts that service connection for erectile dysfunction is warranted as he incurred the claimed disorder as the result of his service-connected disability.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for adenocarcinoma of the prostate gland evaluated as 100 percent disabling.  

The Veteran has not been afforded a VA examination which addresses the etiology of his erectile dysfunction and its relationship, if any, to active service and his service-connected prostate cancer.  

Disabilities Claimed as the Result of Exposure to Camp Lejeune Water

The Veteran contends that service connection for chronic pain, fibromyalgia, a skin disorder, lung spots, a stomach disorder, mouth sores, "rotting teeth," and a bladder disorder is warranted as the claimed disabilities were incurred as the result of his exposure to contaminated drinking water while stationed at Camp Lejeune, North Carolina.  

VA has acknowledged that persons residing or working at the Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See Veterans Benefits Administration (VBA) Fast Letter 11-03.  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems. See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences' National Research Council (NRC)'s report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects").  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id , at p. 6.  .

The Veteran served with the Marine Corps and was stationed at Camp Lejeune, North Carolina, from November 1968 to November 1969.  The Veteran has not been afforded a VA examination which addresses the etiology of his claimed recurrent pain disorder to include fibromyalgia, skin disorder, pulmonary disorder, gastrointestinal disorder to include a stomach disorder, oral cavity disorder to include mouth sores, dental disorder to include "rotting teeth," and a bladder disorder and the disabilities' relationship, if any, to his exposure to contaminated drinking water while stationed at Camp Lejeune, North Carolina.  Such an examination is required to address the issues raised by the instant appeal.  

Knee and Foot Disorders

The Veteran asserts that service connection for recurrent right knee, left knee, right foot, and left foot pain is warranted as the claimed disorders were manifested during active service.  

The Board finds that the issues of the Veteran's entitlement to service connection for a right knee disorder, a left knee disorder, a right foot disorder, and a left foot disorder are inextricably intertwined with the issue of service connection for a recurrent pain disorder to include fibromyalgia as the disabilities all encompass pain.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

The Veteran has not been afforded a VA examination which addresses the etiology of his claimed recurrent right knee disorder, left knee disorder, right foot disorder, and left foot disorder.  Such an examination is required to address the issues raised by the instant appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his acquired psychiatric disorder to include PTSD and depression, recurrent thoracolumbar spine disorder, erectile dysfunction, recurrent pain disorder, skin disorder, pulmonary disorder, stomach disorder, mouth sores, dental disorder, bladder disorder, right knee disorder, left knee disorder, right foot disorder, and left foot disorder, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact Brentwood Hospital and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after June 2014.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the decision for incorporation into the record. 

4.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of his claimed acquired psychiatric disorder and its relationship, if any, to active service.  If PTSD is diagnosed, the specific psychosocial stressors for such a diagnosis should be identified.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service; is related to the Veteran's subjective history of physical assault by his superior officers; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA spine examination in order to determine the nature and etiology of his recurrent thoracolumbar disorder and its relationship, if any, to active service.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified thoracolumbar spine disorder had its onset during active service; is related to the Veteran's in-service low back symptoms; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Schedule the Veteran for a VA urological examination in order to determine the nature and etiology of his erectile dysfunction and claimed bladder disorder and their relationship, if any, to active service and his service-connected disability.  

The examiner should advance opinions as to the following questions:

a.  Whether it is as likely as not (i.e., probability of 50 percent or more) that any identified erectile dysfunction had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disability.  

b.  Whether it is as likely as not (i.e., probability of 50 percent or more) that any identified bladder disorder had its onset during active service; is related to the Veteran's service in the Republic of Vietnam and presumed herbicide exposure; is related to his exposure to contaminated drinking water while stationed at Camp Lejeune, North Carolina; or otherwise originated during active service.  

Service connection is currently in effect for adenocarcinoma of the prostate.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

7.  Schedule the Veteran for a VA neurological examination in order to determine the nature and etiology of his claimed recurrent pain disorder and its relationship, if any, to active service.  The examiner should specifically state whether the Veteran has fibromyalgia.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent pain disorder had its onset during active service; is related to the Veteran's exposure to contaminated drinking water while stationed at Camp Lejeune, North Carolina; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

8.  Schedule the Veteran for a VA skin examination in order to determine the nature and etiology of his claimed skin disorder and its relationship, if any, to active service.   

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified skin disorder had its onset during active service; is related to the Veteran's exposure to contaminated drinking water while stationed at Camp Lejeune, North Carolina; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

9.  Schedule the Veteran for a VA pulmonary examination in order to determine the nature and etiology of his claimed pulmonary disorder and its relationship, if any, to active service.   

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified pulmonary disorder had its onset during active service; is related to the Veteran's exposure to contaminated drinking water while stationed at Camp Lejeune, North Carolina; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

10.  Schedule the Veteran for a VA gastrointestinal examination in order to determine the nature and etiology of his claimed gastrointestinal disorder and its relationship, if any, to active service.   

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified gastrointestinal disorder had its onset during active service; is related to the Veteran's exposure to contaminated drinking water while stationed at Camp Lejeune, North Carolina; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

11.  Schedule the Veteran for a VA examination conducted by the appropriate medical and/or dental professional in order to determine the nature and etiology of his claimed recurrent oral cavity and dental disorders and their relationship, if any, to active service.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified oral cavity and/or dental disorder had its onset during active service; is related to the Veteran's exposure to contaminated drinking water while stationed at Camp Lejeune, North Carolina; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

12.  Schedule the Veteran for a VA joint examination in order to determine the nature and etiology of his claimed recurrent right knee disorder, left knee disorder, right foot disorder, and left foot disorder and their relationship, if any, to active service.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified knee disorder and foot disorder had its onset during active service or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

13.  Then adjudicate the reopened issue of service connection for an acquired psychiatric disorder to include PTSD and depression on a de novo basis and readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


